Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000768
                                                        24-OCT-2012
                                                        10:52 AM


                       NO. SCPW-12-0000768

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CHRISTOPHER GRINDLING, Petitioner,

                                vs.

   DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                     (CIV. NO. 05-1-0249(3))

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the motion for reconsideration of

the October 8, 2012 order denying the petition for a writ of

mandamus, which was filed on October 16, 2012,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, October 24, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack